 1    MAHONEY LAW GROUP, APC
      KEVIN MAHONEY (SBN 235367)
 2    KATHERINE J. ODENBREIT (SBN 184619)
      249 East Ocean Boulevard, Suite 814
 3    Long Beach, CA 90802
      Telephone:     (562) 590-5550
 4    Facsimile:     (562) 590-8400
      Email: kmahoney@mahoney-law.net
 5           kodenbreit@mahoney-law.net
 6    Attorneys for Plaintiff
      MARK ASHELY
 7
      JACKSON LEWIS P.C.
 8    NATHAN W. AUSTIN (SBN 219672)
      EVAN D. BEECHER (SBN 280364)
 9    400 Capitol Mall, Suite 1600
      Sacramento, California 95814
10    Telephone:    (916) 341-0404
      Facsimile:    (916) 341-0141
11    Email: austinn@jacksonlewis.com
             evan.beecher@jacksonlewis.com
12    Attorneys for Defendant
13    SHERIFF DONNY YOUNGBLOOD

14                                   UNITED STATES DISTRICT COURT

15                                 EASTERN DISTRICT OF CALIFORNIA

16    MARK ASHELY, INDIVIDUALLY AND ON                      CASE NO. 1:16-cv-01638 JLT
      BEHALF OF THOSE SIMILARLY
17    SITUATED,                                             STIPULATION AMENDING
                                                            SCHEDULING ORDER AND REVISING
18                    Plaintiff,                            NOTICE AND CONSENT FORMS;
                                                            [PROPOSED] ORDER
19            v.                                            (Doc. 75)
20    SHERIFF DONNY YOUNGBLOOD, et al.

21                    Defendants.

22

23           The parties to the above-captioned action, by and through their attorneys of record, hereby

24   enter into the below stipulation with regard to the following facts and circumstances:

25           WHEREAS, the Court has granted several prior stipulations amending the Scheduling

26   Order in this matter due to the declining health of Attorney Gregory Petersen;

27   ///

28   ///
                                                        1
      Stipulation Amending Schedule Order; [Proposed]       Mark Ashely, et al. v. Sheriff Donny Youngblood, et al.
      Order                                                                           Case No. 1:16-cv-01638 JLT
 1           WHEREAS, the Court most recently amended the Scheduling Order on June 20, 2018, and
 2   identified that the deadline for mailing Notices as July 2, 2018 and the deadline for potential class
 3   members to opt-in as September 12, 2018;
 4           WHEREAS, shortly after the Court issued its June 20, 2018 Order, Attorney Gregory
 5   Petersen was hospitalized and incapacitated.
 6           WHEREAS, Katherine J. Odenbreit, appeared as an attorney for Plaintiff in this matter on
 7   July 12, 2018 to assist Attorney Gregory Petersen while he was incapacitated;
 8           WHEREAS, Attorney Gregory Petersen passed away on July 18, 2018;
 9           WHEREAS, Attorney Katherine Odenbreit is in the process of transferring case files from
10   Attorney Gregory Petersen former office and will be representing Plaintiff in this matter as lead
11   trial counsel;
12           WHEREAS, due to Attorney Gregory Petersen’s declining health and unexpected passing,
13   the parties have been unable to comply with the Court’s June 20, 2018 Order;
14           WHEREAS, the change in Plaintiff’s counsel and the delay in mailing class notices require
15   a modification to the Notice and Consent Forms to reflect new counsel, as well as new mailing and
16   opt-in dates;
17           WHEREAS, the parties believe good cause exists to further amend the Court’s Scheduling
18   Order and Notice/Consent Forms due to the unfortunate passing of Attorney Petersen and the recent
19   appearance of Attorney Odenbreit;
20           IT IS STIPULATED THAT:
21           Notice of Potential Opt-in Plaintiffs: The parties shall send revised Notice and Consent
22   Forms attached hereto as EXHIBIT 1. The parties shall mail the Notice and Consent Forms to
23   potential class members no later than November 30, 2018. Any individuals seeking to opt-in to the
24   action must complete and file the Consent Form no later than February 28, 2019.
25           If desired by the Court, a Mid-Discovery Status Conference shall be scheduled for June 4,
26   2019 at 8:30 a.m., or to a later date the Court deems appropriate and convenient.
27           The parties’ deadline to complete all discovery shall be continued from May 2, 2019 to
28   November 8, 2019, or to a later date the Court deems appropriate and convenient. The parties’
                                                     2
      Stipulation Amending Schedule Order; [Proposed]       Mark Ashely, et al. v. Sheriff Donny Youngblood, et al.
      Order                                                                           Case No. 1:16-cv-01638 JLT
 1   deadline to disclose all expert witnesses, in writing, shall be continued from May 16, 2019 to
 2   November 23, 2019, or to a later date the Court deems appropriate and convenient. The parties’
 3   deadline to disclose all expert rebuttal witnesses, in writing, shall be continued from October 5,
 4   2018 to December 14, 2019. The parties’ deadline to complete all discovery pertaining to experts
 5   shall be continued from June 28, 2019 to January 6, 2020, or to a later date the Court deems
 6   appropriate and convenient.
 7           The deadline to file non-dispositive motions and have them heard shall be continued from
 8   July 11, 2019 (filing) and August 9, 2019 (hearing) to January 17, 2020 (filing) and February 18,
 9   2020 (hearing), or to a later date the Court deems appropriate and convenient.
10           The deadline to file dispositive motions and class certification shall be continued from
11   August 9, 2019 to February 25, 2020, or to a later date the Court deems appropriate and convenient.
12   The deadline for hearing on dispositive motions and class certification shall be continued from
13   September 30, 2019 to April 7, 2020, or to a later date the Court deems appropriate and convenient.
14           The Pre-Trial Conference shall be continued from November 13, 2019 at 10:00 a.m., to
15   May 19, 2020 at 10:00 a.m., or to a later date the Court deems appropriate and convenient. Trial
16   shall be continued from January 30, 2020 at 8:30 a.m. to August 24, 2020 at 8:30 a.m., or to a later
17   date the Court deems appropriate and convenient.
18           IT IS SO STIPULATED.
19   Dated: November 9, 2018                            MAHONEY LAW GROUP, APC
20                                                      By: s/ Katherine J. Odenbreit (as authorized on 11.09.18)
                                                           KATHERINE J. ODENBREIT
21
                                                        Attorneys for Plaintiff
22                                                      DARREN WONDERLY

23   Dated: November 12, 2018                           JACKSON LEWIS P.C.
24                                                      By: s/ Nathan W. Austin
25                                                         NATHAN W. AUSTIN
                                                           EVAN D. BEECHER
26                                                      Attorneys for Defendant
27                                                      SHERIFF DONNY YOUNGBLOOD

28
                                                              3
      Stipulation Amending Schedule Order; [Proposed]             Mark Ashely, et al. v. Sheriff Donny Youngblood, et al.
      Order                                                                                 Case No. 1:16-cv-01638 JLT
 1                                                      ORDER
 2           Good cause appearing, the Court ORDERS:
 3           1.      The revised Notice and Consent Forms is APPROVED. The parties SHALL mail
 4   the Notice and Consent Form to potential class members no later than November 30, 2018. Any
 5   individuals seeking to opt-in to the action must complete and file the Consent Form no later than
 6   February 28, 2019;
 7           2.      The Court amends the case schedule as follows:
 8                   a.      All non-expert discovery SHALL be completed no later than November 8,
 9           2019;
10                   b.       The parties’ SHALL disclose all expert witnesses, no later than November
11           23, 2019 and any rebuttal witnesses no later than December 14, 2019;
12                   c.      All expert discovery SHALL be completed no later than January 6, 2020;
13                   d.      A Mid-Discovery Status Conference is set on June 3, 2019 at 8:30 a.m.
14                   e.      Non-dispositive motions SHALL be filed no later than January 17, 2010 and
15           heard no later than February 18, 2020;
16                   f.      Dispositive motions and class certification SHALL be filed no later than
17           February 25, 2020 and heard no later than April 6, 2020;
18                   g.      The pretrial conference is continued to May 19, 2020 at 10:00 a.m.;
19                   h.      The trial is continued to August 24, 2020 at 8:30 a.m.
20

21   IT IS SO ORDERED.

22      Dated:       November 14, 2018                             /s/ Jennifer L. Thurston
                                                           UNITED STATES MAGISTRATE JUDGE
23

24

25

26
27

28
                                                           4
      Stipulation Amending Schedule Order; [Proposed]           Mark Ashely, et al. v. Sheriff Donny Youngblood, et al.
      Order                                                                               Case No. 1:16-cv-01638 JLT
